Citation Nr: 1516392	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for eczema and, if so, whether service connection is warranted.

3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1981 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2008 rating decision denied an increased rating for hypertension and declined to reopen a claim of entitlement to service connection for eczema.  An August 2012 rating decision denied service connection for a bilateral knee disability and declined to reopen a claim of entitlement to service connection for headaches; in his notice of disagreement with this rating decision, the Veteran limited his appeal to the issue of service connection for a bilateral knee disability.  

A review of the record reveals that the Veteran's claim of entitlement to service connection for eczema was originally denied by a July 2005 rating decision.  The RO declined to reopen the claim by rating decision in April 2007, but the Veteran submitted a new petition to reopen within one year of that rating decision.  In the September 2008 rating on appeal, the RO reopened the claim and denied it.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

The Board notes that, during the pendency of these appeals, the Veteran has requested hearings before the Board; however, he withdrew those hearing requests in June 2012, August 2012, and December 2014.

The issues of entitlement to an increased rating for hypertension and service connection for eczema and a bilateral knee disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied service connection for eczema; the Veteran did not appeal.  

2.  Evidence added to the record since the July 2005 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for eczema, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for eczema.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for eczema. Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for eczema was denied in a July 2005 rating decision.  The RO noted that service treatment records did not show diagnosis of or treatment for the claimed condition.  It determined that the condition neither occurred in nor was caused by service.

The evidence of record at the time of the July 2005 rating decision included the Veteran's service treatment records.  They reflect that while the Veteran was treated for pseudofolliculitis barbae (PFB) on various occasions and was placed on a shaving profile, there is no indication of eczema.  

The record also contained VA treatment records that are negative for any indication of eczema.

In an April 2007 rating decision, the RO confirmed and continued the earlier denial.  Notice of the determination was sent to the Veteran on May 7, 2007.  Within one year, in January 2008, the Veteran requested to reopen the claim.  In April 2008, also within one year of the issuance of the rating decision, the Veteran had a VA examination.  The examiner diagnosed chronic eczema which was not previously shown by the evidence of record.  The Veteran also reported onset of eczema during service with constant and progressive course.  The record did not previously include evidence indicating the Veteran had eczema in service which continued thereafter nor did the record include a diagnosis of eczema.  Presuming the credibility of the Veteran's report of onset in service solely for the purpose of determining whether the claim should be reopened and upon considering the diagnosis of eczema, the Board finds that new and material evidence was received.  Accordingly, the claim must be reopened.    

ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for eczema is granted.


REMAND

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's knees.  On periodic physical examination in May 1992, the Veteran's lower extremities were normal.  A March 2011 record from Union Treatment Center indicates the Veteran's report of bilateral knee pain for about six months.  Subsequent X-rays revealed an unremarkable appearance of the knees.  

In November 2012, the Veteran argued that he had symptoms in service and that his knees had hurt since service.  He maintained that he had arthralgia that was related to service.

He also maintains that he has eczema which is related to service.  
It is noted that the Veteran applied for VA vocational rehabilitation benefits in January 2008 and VBMS also appears to indicate that he has a current application pending.  Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible. 38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The Veteran seeks a higher evaluation for his service-connected hypertension.  He was most recently afforded a VA examination in December 2012.  In July 2014, he submitted records from a private provider which reflect blood pressure readings that are higher than others previously of record.  This raises the question of whether the Veteran's hypertension has increased in severity since the 2012 examination.  The Board therefore concludes that a current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of any outstanding non-VA treatment records pertaining to his claims.  All sufficiently identified records should be obtained and associated with the claims file.

2.  Obtain any outstanding VA treatment records.  

3.  Obtain any VA vocational rehabilitation files/records and associate them with the paper or electronic claims folder.  

4.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the severity of his service-connected hypertension.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's hypertension.  

5.  Review the examination report to ensure that the questions posed by the Board are appropriately addressed.   Any deficiency should be resolved prior to recertification to the Board.

6.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


